Citation Nr: 0108785	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder.  


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1963 to May 1966.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 



REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence that has not been obtained.

The Act provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As part of the 
assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that 
the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain.
(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall--
(A) identify the records the Secretary is unable to 
obtain;
(B) briefly explain the efforts that the Secretary 
made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with 
respect to the claim.

In a claim filed in May 1998, the veteran identified the East 
Kentucky Health Service Center as having provided him with 
medical treatment for a disorder for a skin disorder in March 
1994.  In June 1998, the RO obtained records from that clinic 
documenting treatment for tinnitus in May 1998.  In a VA Form 
9, filed in May 1999, the veteran indicated that the clinic 
in question had provided the wrong information, reiterating 
that the date of treatment was March 9, 1994.  The veteran 
also identified the name of the physician, Dr. A. 

The veteran's May 1999 representation constitutes a request 
for assistance in obtaining the records identified by the 
veteran, which to date have not been made part of the claims 
file.  The RO has not since the date of that request either 
attempted to secure the records in question from the clinic 
or notified the veteran that it was unable to do so.  
Additional development is warranted in order to ensure that 
the VA has made reasonable efforts to secure the records in 
question.  

In the veteran's May 1999 substantive appeal, he indicated 
that "I have had 3 different people tell me that my hands 
looked like someone affected by Agent Orange..."  However, the 
RO should inform the veteran that he should attempt to obtain 
written statements from the above-noted individuals.  He 
should be given the opportunity to submit these statements, 
since they may be relevant to the claim.  

In addition, in July 1998, the RO denied a claim for non-
service-connected pension.  Thereafter, in April 1999, the 
veteran submitted a statement in which he complained that his 
skin condition greatly affected his ability to work.  This 
statement constitutes a notice of disagreement with respect 
to the July 1998 denial of entitlement to pension benefits.  
38 C.F.R. § 20.201.  

The claims file does not reflect that the RO has since 
provided the veteran with a statement of the case addressing 
the issue of entitlement to pension.  In March 2000, the 
medical center apparently notified the RO that the veteran 
had called to withdraw his claim non-service-connected 
pension.  Thereafter, the RO, in April 2000, notified the 
veteran that his claim had been withdrawn.

38 C.F.R. § 20.204(a) provides that a notice of disagreement 
may be withdrawn in writing before a timely substantive 
appeal is withdrawn.  That provision does not provide any 
other mechanism, however, to withdraw a claim.  The claims 
file does not reflect any written instrument submitted by the 
veteran expressing an interest in withdrawing the April 1999 
notice of disagreement.  Therefore, the veteran's notice of 
disagreement has not been withdrawn and requires that the RO 
provide the veteran a statement of the case.  See 38 C.F.R. 
§ 19.26.  Although the Board in the past has referred such 
matters to the RO for appropriate action, the United States 
Court of Appeals for Veterans Claims (Court) has now made it 
clear that the proper course of action is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Therefore, this case is REMANDED for the following 
development:

1.  The RO should again contact the East 
Kentucky Health Service Center and 
request the veteran's treatment records.  
The Center's attention should be 
directed, in particular, to records of 
treatment provided in March 1994 and/or 
records of treatment provided by Dr. A., 
identified in the veteran's May 1999, VA 
Form 9.  

2.  The RO should contact the veteran and 
offer him the opportunity to submit, if 
possible, written statements from those 
individuals who told him that his hands 
appeared to be affected by Agent Orange.  
If such statements cannot be obtained, it 
should be so stated for the record.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO should consider 
the applicability of the Act to the 
veteran's claim and effect any additional 
development required by the Act.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.

4.  With respect to the veteran's claim 
for entitlement to non-service-connected 
pension, the RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal of the RO's 
July 1998 decision.  The veteran should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




